DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 and 01/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim recites “the method of claim 2, further comprising, sending the master playlist to the authorized 33mobile device via the wireless network, and further wherein providing the plurality of 34 playlists comprises receiving a plurality of requests from the authorized mobile device for 33OWL_0013PCT 1 two or more playlists of the plurality of playlists listed in the master playlist, the requests 2based on user scrubbing input on a video playback control on the mobile device”.  “plurality of 34 playlists” and “for 1 two or more”, the numbers “34” and “1” appear to be typo.  Appropriate correction is required.

 The claims recite “#tag”.  Applicant is reminded that the meaning of “#tag” has to be defined at least once in the claims.  For example hash-tag (#tag). Appropriate correction is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "without significant interruption" in claim 1 is a relative term which renders the claim indefinite.  The term "without significant interruption" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of applying prior art, the term will be taken to mean acceptable interruption already built into generic playlists.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yau, USPG_Pub. 2013/0120596, in view of Cannistraro, USPG_Pub. 2010/0228740.

Regarding claim 1, Yau discloses a method for wirelessly accessing video objects stored in a buffer of a video capturing device (Para. 22, 24; claims 34-35 (the mobile device 125 can access the camera 130 directly to view its contents and for configuring the camera-the videos of the camera can be stored in the camera memory-memory meets buffer)), the method comprising: 
detecting an authorized mobile device in physical proximity to the video capturing device (Para. 32-33 (the camera is able to detect its proximity from the mobile device, in order to be able to alert the user when he or she places the camera too far away from the mobile phone for example at the edge of the network which can lead to poor camera performance.  In addition, since the camera hotspot authenticates the user of the mobile device before connecting creating the connection between the smart phone (mobile device) and itself-the mobile device has to be an authorized device)); 

providing the access parameters to the authorized mobile device (Para. 31, 33 (the connection information shared in creating the connection between the camera and the smart phone (mobile device) meets access parameters-see WPA keys for example)); 
Yau does not explicitly disclose receiving a request to join the wireless network at the access point from the mobile device, the request based, at least in part, on the network parameters; generating a plurality of playlists, each playlist listing a plurality of video objects from the video objects stored in the buffer of the video device for enabling access to the plurality of video objects, each playlist configured to enable playback of each video object listed in sequence and without significant interruption; and providing the plurality of playlists to the mobile device via the wireless network.  
Cannistraro discloses receiving a request to join the wireless network at the access point from the mobile device, the request based, at least in part, on the network parameters (fig. 3-5: Para. 36, 38, 41 (network credential meets network parameters));
generating a plurality of playlists, each playlist listing a plurality of video objects from the video objects stored in the buffer of the video device for enabling access to the plurality of video objects, each playlist configured to enable playback of each video without significant interruption (fig. 3-5, 10; Para. 37, 45); and 
providing the plurality of playlists to the authorized mobile device via the wireless network (Para. 37, 43).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yau to include  receiving a request to join the wireless network at the access point from the authorized mobile device, the request based, at least in part, on the network parameters; generating a plurality of playlists, each playlist listing a plurality of video objects from the video objects stored in the buffer of the video device for enabling access to the plurality of video objects, each playlist configured to enable playback of each video object listed in sequence and without significant interruption; and providing the plurality of playlists to the authorized mobile device via the wireless network as disclosed by Cannistraro in order to securely interact and mange playlists.

Regarding claim 10, Yau in view of Cannistraro discloses all in claim 1.  In addition Cannistraro discloses providing a first video object in response to a request from the authorized mobile device and automatically providing a second video object listed in sequence after the first video object in a playlist of the plurality of playlists in response to the request (Cannistraro: Para. 37, 43 (a playlist by definition automatically plays one item from the list after the previous item ends in sequential order)). 


receiving access parameters for accessing a video capturing device in a wireless hotspot mode, the access parameters comprising network parameters to identify an access point of a wireless network and to securely access the wireless network (Para. 30-33).
Yau does not explicitly disclose sending a request to join the wireless network to the access point in the video capturing device, the request based, at least in part, on the network parameters; receiving a plurality of playlists from the video device via the wireless network, wherein each playlist lists a plurality of video objects from the video objects stored in the buffer of the video device for enabling access to the plurality of video objects, each playlist configured to enable playback of each video object listed in sequence and without significant interruption; and requesting access to a video object stored in the buffer of the video capturing device based on user scrubbing input and a playlist of the plurality of playlists. 
Cannistraro discloses sending a request to join the wireless network to the access point in the video capturing device, the request based, at least in part, on the network parameters (fig. 3-5: Para. 36, 38, 41 (network credential meets network parameters-they are sent to the client by the network server));

requesting access to a video object stored in the buffer of the video capturing device based on user scrubbing input and a playlist of the plurality of playlists (Para. 37, 43, 85).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yau to include  sending a request to join the wireless network to the access point in the video capturing device, the request based, at least in part, on the network parameters; receiving a plurality of playlists from the video device via the wireless network, wherein each playlist lists a plurality of video objects from the video objects stored in the buffer of the video device for enabling access to the plurality of video objects, each playlist configured to enable playback of each video object listed in sequence and without significant interruption; and requesting access to a video object stored in the buffer of the video capturing device based on user scrubbing input and a playlist of the plurality of playlists as disclosed by Cannistraro in order to securely interact and mange playlists.





Claims 2-7, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yau, USPG_Pub. 2013/0120596, in view of Cannistraro, USPG_Pub. 2010/0228740 and further in view of Pichumani, USPG_Pub. 2015/0373383.

Regarding claims 2, 12, Yau in view of Cannistraro do not explicitly disclose the method, further comprising generating a master playlist, the master playlist listing the plurality of playlists, each of the plurality of playlists listing each of the plurality of video objects identifying them in a list as an advertisement according to a streaming protocol.  
Pichumani discloses a master playlist (fig. 17, 1708), the master playlist listing the plurality of playlists (fig. 17, (1706 is one of a plurality of trick playlists included in the mater playlist)), each of the plurality of playlists listing each of the plurality of video objects identifying them in a list as an advertisement (Para. 91 (the master playlist 17 is advertised to the client-so it is as an advertisement)) according to a streaming protocol (Para. 91 (the playlist 1700 is for HTTP HLS and any other streaming protocol)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yau in view of Cannistraro to include  a master playlist, the master playlist listing the plurality of playlists, each of the plurality of playlists listing each of the plurality of video objects identifying them in a list as an advertisement according to a streaming protocol as disclosed by Pichumani in order to ensure that the digital content does not become choppy when navigated in trick play mode  (Para. 8).



	Regarding claim 4, Yau in view of Cannistraro and further in view of Pichumani discloses all in claim 2.  In addition Pichumani discloses the method, wherein each video object identified in the list consists of a number of seconds of recorded video of between 1 and 10 seconds (Pichumani: fig. 17 (1706-8.0 ts for example meets 1-10 seconds)).

	Regarding claim 5, Yau in view of Cannistraro and further in view of Pichumani discloses all in claim 4.  In addition Pichumani discloses the method, wherein the list in each of the plurality of playlists identifies a plurality of video objects corresponding to between 10 and 20 minutes of video (Pichumani: Para. 5 (starting at 20 minutes of media content meets 10 and 20 minutes of video)). 

Regarding claim 14, Yau in view of Cannistraro and further in view of Pichumani discloses all in claim 12.  In addition Pichumani discloses the method, wherein each video object identified in the list consists of a number of seconds of recorded video of between 1 and 10 seconds (Pichumani: fig. 17 (1706-8.0 ts for example meets 1-10 seconds)).


	Regarding claims 6, 16, Yau in view of Cannistraro and further in view of Pichumani discloses all in claims 2, 12.  In addition Cannistraro discloses a requests 2based on user scrubbing input on a video playback control on authorized mobile device(s) (Cannistraro: Para. 36, 38, 41, 85 (exchanging parameters to form a secure connection ensures that the device is authorized-scrub input for trick play-Para. 85)) and Pichumani discloses providing the plurality of playlists comprises receiving a plurality of requests from the authorized mobile device for 33OWL_0013PCTtwo or more playlists of the plurality of playlists listed in the master playlist (Pichumani: fig. 17; Para. 91).

Regarding claims 7, 17, Yau in view of Cannistraro, and further in view of Pichumani discloses all in claims 6, 16.  In addition Cannistraro discloses the scrubbing input is based on a timeline-based user interface related to the time when the video objects where captured by the video capturing device (Cannistraro: Para. 85 (scrub inputs navigation are temporal (time-based) they have to be associated with a timeline for content navigation in forward or backward directions)).

Claims 8-9, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yau, USPG_Pub. 2013/0120596, in view of Cannistraro, USPG_Pub. 2010/0228740, in view of Pichumani, USPG_Pub. 2015/0373383 and further in view of Suporn Pongnumkul (Creating Map-based Storyboards for Browsing Tour Videos UIST’08, October 19–22, 2008, Monterey, CA.).

 Regarding claims 8, 18, Yau in view of Cannistraro, and further in view of Pichumani discloses all in claims 6, 16.  In addition Cannistraro discloses the scrubbing input (Para. 85).
Yau, in view of Cannistraro, in view of Pichumani do not explicitly disclose a map-based user interface related to the location where the video objects where captured.
Pongnumkul discloses a map-based user interface 7related to the location where the video objects where captured by the video capturing device (fig. 5a-c, 6; pg. 5-6 (video frames on the tour maps are associated with location where videos were captured)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yau in view of Cannistraro in view of Pichumani to include a map-based user interface 7related to the location where the video objects where captured by the video capturing device as disclosed by Pongnumkul in order to give users a unique personal viewing experience.



	Regarding claim 19, Yau, in view of Cannistraro, in view of Pichumani and further in view of Pongnumkul discloses all in claim 18.  In addition Pongnumkul discloses displaying a map-based user interface on a 15display of the mobile device, the map-based user interface providing a map with indications 16representative of locations where the video objects stored in the buffer of the video capturing 17device were captured (Pongnumkul: fig. 5a-c, 6; pg. 5-6).

Regarding claim 20, Yau, in view of Cannistraro, in view of Pichumani and further in view of Pongnumkul discloses all in claim 19.  In addition Pongnumkul discloses receiving the video object, the video object comprising video data, time data, and location data, and displaying the video data on the screen of the mobile device along with a map comprising an indicator corresponding to the location data (Pongnumkul: fig. 5a-c, 6; pg. 5-6).




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yau, USPG_Pub. 2013/0120596, in view of Cannistraro, USPG_Pub. 2010/0228740, and further in view of Suporn Pongnumkul (Creating Map-based Storyboards for Browsing Tour Videos UIST’08, October 19–22, 2008, Monterey, CA.).

Pongnumkul discloses receiving the video object, the video object comprising video data, time data, and location data, and displaying the video data on the screen of the mobile device along with a map comprising an indicator corresponding to the location data (pg. 5-6; fig. 5a-c, 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yau in view of Cannistraro to include receiving the video object, the video object comprising video data, time data, and location data, and displaying the video data on the screen of the mobile device along with a map comprising an indicator corresponding to the location data as disclosed by Pongnumkul in order to give users a unique personal viewing experience.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423